ORDER

PER CURIAM.
Michael Liggins (Defendant) appeals from a judgment of conviction of driving while intoxicated (DWI). We have reviewed the briefs of the parties and the record on appeal and conclude that the record contained sufficient evidence from which the trial court could have found Defendant guilty beyond a reasonable doubt of DWI. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App.E.D.1996). We also conclude that it was not improper to proceed with the prosecution in circuit court and that no prejudice resulted to Defendant in proceeding under the information as charged. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).